Citation Nr: 0620342	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  01-05 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to accrued benefits based on the veteran's 
petition to reopen a claim for entitlement to service 
connection for bilateral wrist and arm disabilities.


WITNESSES AT HEARING ON APPEAL

Appellant, her brother and her mother


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.  The veteran had filed to reopen previously finally 
denied claims for service connection for bilateral arm and 
wrist disabilities, but he died in May 1999 during the 
pendency of his appeal.  The appellant, the veteran's 
daughter, filed a claim for  accrued benefits in January 
2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 decision by which the RO 
denied the claim for accrued benefits.  A notice of 
disagreement (NOD) was received in March 2000, and a 
statement of the case (SOC) was issued on April 26, 2001.  
The RO accepted a submission from the appellant's mother 
received on June 25, 2001 as a substantive appeal.

In August 2003, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claim (as reflected in a February 
2006 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.

In July 2002, the appellant presented testimony before the 
undersigned Veterans Law Judge at the RO;a transcript of that 
hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2. In August 1993, the RO denied service connection for a 
left arm and wrist condition and also determined that new and 
material evidence had not been submitted to warrant reopening 
a claim for service connection for a right arm and wrist 
condition.  Although the veteran timely disagreed with the 
RO's determinations, he did not perfect an appeal of the RO's 
August 1993 decision.

3.  In 1996, the veteran sought to reopen the previously 
denied claims, but he died in May 1999, during the pendency 
of his appeal.  

4.  The appellant claimed for accrued benefits in January 
2000.

5.  Evidence associated with the claims file since the August 
1993 denial, when considered by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for bilateral arm and wrist 
disabilities.


CONCLUSION OF LAW

1.  The RO's August 1993 denial of service connection for a 
left arm and wrist condition and determination that new and 
material evidence had not been submitted to warrant reopening 
a claim for service connection for a right arm and wrist 
condition is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2005).  

2.  The evidence associated with the claims file since the 
RO's August 1993 decision is not new and material; 
accordingly, the criteria for reopening a claim of 
entitlement to service connection for bilateral wrist and arm 
disabilities, for accrued benefits purposes, are not met.  38 
U.S.C.A. §§ 5108, 5121, 7105 (West 2002); 38 C.F.R. § 
3.1000(as amended); 38 C.F.R. § 3.156 (as in effect prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing therein shall be construed to require the VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  Because, as 
explained in more detail below, new and material evidence to 
reopen the veteran's previously denied claim has not been 
received, t does not appear that the duty to assist 
provisions of the VCAA are applicable in the instant appeal.  
In any event, the Board has determined that all notification 
and development action needed to render a fair decision on 
the claim on appeal has been accomplished.

The RO's initial  notice letter in this appeal was issued in 
May 2004 but is specific to a claim for service connection as 
opposed to a petition to reopen a claim for service 
connection.  

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  The Secretary 
can determine the basis for the denial in the prior decision 
from the face of that decision.  The failure to provide 
notice of what constitutes material evidence would generally 
be the type of error that has the natural effect of producing 
prejudice.  Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).  

Nevertheless, the May 2004 notice notified claimant what 
evidence, if any, was to be obtained by the claimant and 
which evidence, if any, was to be retrieved by VA.  The 
letter also requested the appellant either identify or submit 
evidence supportive of the petition to reopen the claim for 
service connection.  The claimant was specifically informed 
as to what was needed to reopen the previously denied claim-
namely, evidence that there was some relationship between the 
claimed disabilities and service.  See Transcript of July 11, 
2002 Board , page 12.  After Board remand to obtain 
outstanding VA records, the RO readjudicted the claim.  

Furthermore, for accrued benefits claims, the VA may only 
consider evidence in the claim file at date of the veteran's 
death.  Pre-existing government records is evidence 
considered in VA's possession on or before the date of the 
beneficiary's death, even if such evidence was not physically 
located in the VA claims file on or before the date of death.  
Although the veteran previously asserted that he was given a 
profile for his upper extremities and that his service 
medical records do not reflect the profile, careful 
examination of the service medical records reveals records of 
a medical profile and limited duty in September 1968.  While 
the veteran also claimed he was hospitalized for the upper 
extremity condition, the records do not support the 
assertion.  Rather the records demonstrate that he was seen 
first seen at a battalion aid station for complaints as to 
the upper extremities in early September 1966 and on an 
outpatient basis on several occasions thereafter, with 
records apparently entirely complete, including a subsequent 
orthopedic evaluation.  The only other such available 
government records were the veteran's VA treatment records 
from the VA Medical Center (VAMC) in Chicago, which the RO 
obtained.  

Under these circumstances, the Board finds that, when the May 
2004 notice letter is considered in light of  efforts to 
obtain existing records, and the nature of the of the current 
claim for accrued benefits, the objective sought in Kent, as 
well as the statutory and regulatory requirement that VA 
notify a claimant of the information and evidence needed to 
support his/her claim and what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA, are satisfied.  Therefore, the RO's failure 
to issue a specific notice letter with regard to the petition 
to reopen the claim for service connection is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

Additionally, the RO notice letter in May 2004 provided 
notice that VA would make reasonable efforts to help the 
claimant get evidence necessary to support the claim, such as 
medical records, if given enough information, and, if needed, 
authorization, to obtain them.  That letter further specified 
what records VA was responsible for obtaining, to include 
Federal records, and reiterated the type of records that VA 
would make reasonable efforts to get.  The May 2004 letter 
notified the appellant that it wasin the process of obtaining 
evidence from the Chicago VAMC.  The letter requested that 
the claimant furnish any evidence that she had in her 
possession that pertained to this claim.  The Board finds 
that, collectively, the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by VA has 
been fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in 
his/her possession that pertains to the claim.  As indicated 
above, all four content of notice requirements have been met 
with respect to the claim herein decided.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran 
after the February 2000 rating action on appeal.  However, 
the Board finds that, in this appeal, the delay in issuing 
the 38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir.2006).  As indicated above, the 
appellant has been notified of what is needed to substantiate 
this claim, and afforded numerous opportunities to present 
information and/or evidence in support of the claim.  As a 
result of RO development and the Board remands, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating this appeal.  After 
the most recent, post remand RO notice letter in May 2004 
(which substantially completed VA's notice requirements in 
this case), the RO gave the appellant further opportunities 
to furnish information and/or evidence pertinent to the claim 
before it readjudicated the claim on the basis of all the 
evidence of record in February 2006 (as reflected in the 
SSOC).

Hence, the Board finds that any failure on the part of VA in 
not completely fulfilling VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp, 159 F.3d at 549; 38 C.F.R. § 20.1102.
More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  In this 
case, the veteran's status is not at issue.  While the RO has 
not afforded notice pertaining to the degree of disability or 
the effective date, the Board finds that, on these facts, the 
RO's omission is harmless.  Id.  The Board's decision herein 
denies the petition to reopen the claim for service 
connection, for accrued benefits purposes; accordingly, no 
disability rating or effective date is being assigned, and 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate this claim.  As a result 
of these efforts, extensive post-service VA medical records 
through May 1999, when the veteran died, have been associated 
with the claims file.  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, that any existing, 
pertinent evidence, in addition to that noted above, that has 
not been obtained.  The Board also finds that the record 
presents no basis to further develop the record to create any 
additional evidence for consideration in connection with the 
matter on appeal.

As a final point, the  Board observes that, effective 
November 27, 2002, VA revised the adjudication regulations 
dealing with accrued benefits to define the term "evidence in 
the file at date of death."  See 67 Fed. Reg. 65707-65708 
(2002), (codified at 38 C.F.R. § 3.1000(d)(4)).  
Specifically, for purposes of adjudication, evidence in the 
file at date of death is currently defined as "evidence in 
VA's possession on or before the date of the beneficiary's 
death, even if such evidence was not physically located in 
the VA claims file on or before the date of death."  See 38 
C.F.R. § 3.1000(d)(4) (2005).  In this case, while the 
appellant has not been apprised of the revised regulation, as 
noted above, efforts were undertaken to obtain all relevant 
records.  Service medical records appear complete and there 
is no indication as to the existence of any additional 
records.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claim on 
appeal, at this juncture, without directing or accomplishing 
any additional notification and/or development action.  


II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  

When a veteran has a claim pending at the time of his death,  
his survivor may be paid periodic monetary benefits to which 
he was entitled at the time of his death, and which were due 
and unpaid for a period not to exceed two years, based on 
existing ratings or decisions or other evidence that was on 
file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  
See also Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

At the time of his death, the veteran had an appeal pending 
to reopen claims for service connection for bilateral arm and 
wrist conditions.  In August 1993, a claim for service 
connection for a left arm and wrist condition was denied.  At 
that time, the RO also determined that new and material 
evidence had not been submitted to warrant reopening a claim 
for service connection for a right arm and wrist condition.  
Based on medical evidence of record, the RO determined that 
the veteran suffered from constitutional or developmental 
defects that rendered the veteran unable to supinate either 
hand and that the evidence then of record did not demonstrate 
that either claimed disorder was related to service.  
Although the veteran filed a NOD with the RO's determinations  
was received in December 1993 as to the August 1993 rating, 
and a SOC was issued in May 1994, no timely substantive 
appeal was filed.  Hence, the RO's August 1993 decision is 
final as to the evidence then of record, and is not subject 
to reopening on the same factual basis. 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103..  Under pertinent legal 
authority, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Pertinent to claims filed prior to August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that "new and material evidence" is 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
the claim culminating in the instant appeal, the Board will 
apply the version of 38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001; that version appears in the 2001 edition of 
Title 38 of the Code of Federal Regulations].

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim is the RO's August 
1993 determination.  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Evidence of record at the time of the August 1993 decision 
consisted of the veteran's service medical records, including 
field hospital records from September 1966 when the veteran 
first presented with arm complaints.  Although thepreliminary 
impression was dislocation, X-rays failed to support such an 
assessment.  Also of record was the report of an orthopedic 
consultation report in May 1967, at which point the veteran 
claimed onset of his arm problems when he was allegedly 
struck by a mortar baseplate; however, he was, nonetheless, 
diagnosed with a congenital absence of supination bilaterally 
at that time.  Further, the record included the report of a 
special VA examination afforded after military separation in 
August 1967 reflecting a diagnosis of congenital loss of 
supination, bilaterally.  

It should be pointed out that, under the law in effect in 
1993 and currently,  congenital or developmental 
abnormalities defects are not diseases or injuries within the 
meaning of applicable legislation, and, thus, do not 
constitute conditions for which service connection may be 
granted.  38 C.F.R. § 3.303(c).  

Pertinent evidence added to the claims file since the August 
1993 RO denial includes outpatient treatment records from the 
VA Medical Center in Chicago, dated from February 1993 to May 
1999; transcripts of the December 1997 and July 2002 
hearings; and statements from the veteran's representative, 
the appellant, her brother and mother.  

The Board finds that the additional medical evidence received 
is "new" in the sense that it was not previously before 
agency decision makers.  However, the Board also finds that 
none of this evidence is "material" for purposes of 
reopening the claim for service connection because none of 
this evidence includes medical findings or diagnosis of any 
arm or wrist disability that is medically related to service 
(to include evidence of an arm or wrist disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).  

As regards the additional lay evidence associated with the 
record (via hearing transcripts and various written 
statements), the Board notes that none of this evidence 
constitutes new and material evidence to reopen the claim for 
service connection for bilateral arm and wrist disabilities.  
Aside from questions of whether the veteran's testimony is 
cumulative or redundant of assertions advanced in connection 
with the prior claim, and whether the remaining lay evidence 
associated with the claims file after the veteran's death may 
properly be considered in connection with an accrued benefits 
claim, the Board points out that as the veteran, his 
representative, the appellant, her mother, and her brother 
are each laypersons not shown to have appropriate medical 
training and expertise, none is competent to render a 
probative (persuasive) opinion on a medical matter, such as 
the diagnosis or etiology of a disability.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, where, 
as here, resolution of the issue on appeal turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In short, while the veteran claimed that he was suffering 
from a bilateral arm and wrist disability due to active 
service, there still is no competent and persuasive evidence 
to support that claim.  The Board emphasizes that this case 
does not turn on the absence of service medical records, but, 
rather, upon the absence of persuasive evidence of bilateral 
arm and wrist disabilities and of a medical relationship 
between such disabilities and the veteran's service, to 
include alleged injury therein.

Under these circumstances, the Board must conclude that the 
requirements to reopen the claim for service connection for a 
bilateral arm and wrist disabilities, for accrued benefits 
purposes, are not met, and the appeal must be denied.  As the 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim has not been fulfilled, 
the benefit-of-the-doubt doctrine is not applicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




ORDER

As new and material evidence to reopen the claim for service 
connection for bilateral arm and wrist disabilities, for 
accrued benefits purposes, has not been received, the appeal 
is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


